DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by the applicant on July 22, 2022.
Claims 18-20 have been cancelled.
Claims 21-23 have been added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (US 10,338,593).
Johnson et al. discloses the same course control system for a marine vessel as claimed, as shown in Figures 1-11B, where said marine vessel, defined as Part #101, has a propeller, defined as Part #170, that provides propulsive force to said marine vessel, as shown in Figure 2, and said course control system is comprised of a course changing mechanism in the form of a rudder, defined as Part #266, and a rudder post, defined as Part #265, as shown in Figure 2, for changing a course of said marine vessel, and a controller, defined as Part #130, which includes a processing device and a memory storage device, as described in lines 8-24 of column 9, for storing non-transitory instructions for loading into and execution by said controller, as described in lines 25-48 of column 9.  Said controller is configured or programmed to detect any movement of said marine vessel that originates from waves of a marine environment with an orientation sensor, defined as Part #140, that is capable of measuring the magnitude and direction of roll, pitch and/or yaw of said marine vessel, a speed sensor, defined as Part #142, that is capable of measuring a linear speed of said marine vessel, and an accelerometer, defined as Part #144, that is capable of measuring linear accelerations and/or angular velocities and accelerations of said marine vessel.  Said controller receives signals from said sensors, interprets said signals, and then sends control signals to a hydraulic steering system, defined as Part #150, in order to physically adjust a course or heading of said marine vessel based on the sensor input signals.  A propulsion system including said propeller may also be implemented to provide motive force to said marine vessel by increasing a rotation rate of said propeller, as described in lines 45-67 of column 10, and integrated with said hydraulic steering system, as shown in Figure 2.  Once said controller has determined that said marine vessel has recovered from a course or heading adjustment, then said controller will stop making course or heading adjustments with said propeller and/or rudder in order to maintain a desired or programmed course.

Allowable Subject Matter
Claims 1-17, 22 and 23 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 28, 2022


/LARS A OLSON/
Primary Examiner, Art Unit 3617